Exhibit 99.1 Independence Realty Trust Announces First Quarter 2016 Financial Results PHILADELPHIA, PA — May 4, 2016 — Independence Realty Trust, Inc. (“IRT”) (NYSE MKT: IRT) today announced its first quarter 2016 financial results.All per share results are reported on a diluted basis. Results for the Quarter · Core Funds from Operations (“CFFO”) per share increased 11% to $0.21 for the quarter ended March 31, 2016 from $0.19 for the quarter ended March 31, 2015. · Earnings per share (“EPS”) was $(0.00) for the quarter ended March 31, 2016 as compared to $(0.01) for the quarter ended March 31, 2015. · Earnings before interest, taxes, depreciation and amortization and before acquisition expenses (“Adjusted EBITDA”), increased 90.9% to $18.9 million for the quarter ended March 31, 2016 from $9.9 million for the quarter ended March 31, 2015. Property Sales and Refinancing Activity · On February 18, 2016, IRT sold a 222 unit apartment property located in Atlanta, Georgia for $18.0 million.IRT received net cash proceeds of approximately $9.7 million, after transaction costs and full repayment of the debt underlying the property. · On April 7, 2016, IRT sold a 162 unit apartment property located in Denver, Colorado for $23.0 million.IRT received net cash proceeds of approximately $11.6 million, after transaction costs and full repayment of the debt underlying the property. · On March 29, 2016, IRT refinanced the $43.9 million first mortgage on its Oklahoma City portfolio, which had a maturity date in April 2016, with a loan made pursuant to IRT’s secured credit facility. Scott Schaeffer, IRT’s Chairman and CEO said, “During the quarter, we continued executing on our previously announced strategy of maximizing the operating performance of the portfolio while selling non-core apartment communities to reduce leverage. We’ve sold two communities so far this year and expect to close on a third sale during the second quarter. We are also in the process of refinancing three communities which are currently on our credit facility with long-term, fixed rate mortgages.” Same-Store Property Operating Results First Quarter 2016 Compared to First Quarter 2015(1) Rental income 3.1% increase Total revenues 3.5% increase Property level operating expenses 3.3% increase Net operating income (“NOI”) 3.7% increase Portfolio average occupancy 93.3%, no change Portfolio average rental rate 3.4% increase to $856 NOI Margin 0.1% increase to 53.4% Same store portfolio for the three months ended March 31, 2016 and 2015 consists of 28 properties with 8,277 apartment units. Capital Expenditures For the three months ended March 31, 2016, our recurring capital expenditures for the total portfolio was $1.6 million, or $117 per unit. 2uidance IRT reaffirms its estimate and underlying assumptions that 2016 full year CFFO per diluted share will be in a range of $0.82-$0.88 per common share.A reconciliation of IRT's projected net income (loss) allocable to common shares to its projected CFFO, a non-GAAP financial measure, is included below.Also included below are the primary assumptions underlying this estimate. See Schedule II to this release for further information regarding how IRT calculates CFFO and Schedule V to this release for management’s definition and rationale for the usefulness of CFFO. 2016 Full Year CFFO Guidance (1) Low High Net income (loss) available to common shares - Adjustments: Depreciation and amortization - Gains on asset sales - Share base compensation - Amortization of deferred financing fees - CORE FFO per diluted share allocated to common shareholders - This guidance, including the underlying assumptions, constitutes forward-looking information.Actual full 2016 CFFO could vary significantly from the projections presented.Our estimate is based on the following key operating assumptions: (a) For 2016, a same store pool of 26 properties totaling 7,755 units.For purposes of this guidance, the same store pool reflects properties which have been or are expected to be sold subsequent to March 31, 2016 as discussed in (e) below. (b) Same store NOI growth of 4.5% to 5.5%, driven by revenue growth of 4% to 5% and property operating expense growth of 2% to 3%. (c) The portfolio of properties acquired from TSRE, which is not included in the same store pool, experiences NOI growth of 6% to 7%, driven by revenue growth of 4% to 5% and an improved operating margin of 56%, up from 54% in 2015. The improved operating margin is driven through reduced operating expenses for property insurance. (d) No property acquisitions in 2016. (e) Reflects the completion of the sale of Cumberland Glen in February 2016 for $18 million and the sale of Belle Creek in April 2016 for $23 million and assumes the completion of the sale of Tresa at Arrowhead in May 2016 for $47 million.Assumes substantially all net cash proceeds from the sales of these assets are used to repay the KeyBank interim facility. (f) General and administrative expenses of approximately $1.25 million to $1.75 million. Selected Financial Information See Schedule I to this Release for selected financial information for IRT. Non-GAAP Financial Measures and Definitions IRT discloses the following non-GAAP financial measures in this release: funds from operations (“FFO”), CFFO, Adjusted EBITDA and NOI.A reconciliation of IRT’s reported net income (loss)to its FFO and CFFO is included as ScheduleII to this release. A reconciliation of IRT’s same store NOI to its reported net income (loss)is included as ScheduleIII to this release. A reconciliation of IRT’s Adjusted EBITDA, to net income (loss)is included as ScheduleIV to this release. See Schedule V to this release for management’s respective definitions and rationales for the usefulness of each of these non-GAAP financial measures and other definitions used in this release. Distributions On April 14, 2016, IRT’s Board of Directors declared monthly cash dividends for the second quarter of 2016 on IRT’s shares of common stock in the amount of $0.06 per share per month. The monthly dividends total $0.18 per share for the second quarter.The month for which each dividend was declared is set forth below, with the relevant amount per share, record date and payment date set forth opposite the month: Month Amount Record Date Payment Date April 2016 $0.06 04/29/2016 05/16/2016 May 2016 $0.06 05/31/2016 06/15/2016 June 2016 $0.06 06/30/2016 07/15/2016 Conference Call All interested parties can listen to the live conference call webcast at 9:00 AM ET on Wednesday, May 4, 2016 from the investor relations section of the IRT website at www.irtreit.com or by dialing 1.877.787.3988, access code 91313256.For those who are not available to listen to the live call, the replay will be available shortly following the live call on IRT’s website and telephonically until Wednesday, May 11, 2016, by dialing 855.859.2056, access code 91313256. Supplemental Information IRT produces supplemental information that includes details regarding the performance of the portfolio, financial information, non-GAAP financial measures, same-store information and other useful information for investors.The supplemental information is available via the Company's website, www.irtreit.com, through the "Investor Relations" section. About Independence Realty Trust, Inc. Independence Realty Trust, Inc. (NYSE MKT: IRT) is a real estate investment trust that seeks to own well-located apartment properties in geographic submarkets that it believes support strong occupancy and the potential for growth in rental rates.IRT seeks to provide stockholders with attractive risk-adjusted returns, with an emphasis on distributions and capital appreciation. IRT is externally advised by a wholly-owned subsidiary of RAIT Financial Trust (NYSE: RAS).
